DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2022 has been entered. 
Claims 1, 9, 10 and 14  have been amended.
Claims 1, 4-12 and 14-15 are pending.

Response to Arguments
Applicant's arguments filed on 06/15/2022, regarding 35 U.S.C. § 103 rejection of the pending clams have been fully considered, but they are not persuasive.
Regarding independent Claims 1, 9 and 10, applicant argues that Huang does not disclose the feature of "sending, by the main referring server to the delegate device, a message comprising an instruction to transfer, to at least one device from the sub-group of devices distinct from the delegate device, at least one command relating to the maintenance operation." (Arg./Rem., page 8)
The Examiner respectfully disagrees. Huang teaches the industry field devices include a master device [i.e., delegate device]  and a slave device, where the master device can communicate with a number of slave devices (i.e., subgroup of devices) [¶ 0003]. Huang further teaches receiving, by the master device (i.e., delegate device), an upgrade command (i.e., command relating maintenance operation) sent by the industry cloud server (i.e., main referring server) for the slave device; determining, by the master device, the corresponding slave device (i.e., at least one device from the sub-group of devices) according to the upgrade command and the list of device information; and sending, by the master device, the upgrade command (i.e. transferring the command) to the corresponding slave device to instruct the corresponding slave device to be upgraded in response to the upgrade command [¶¶ 0027-0029]. Therefore, it is clear that the cloud server send an instruction to master device to transfer an upgrade command to the slave device.
Regarding claim 5, applicant argues that Beattie does not disclose how the resource manager component removes a given communication device from a group. Applicant submits that Beattie does not disclose the claimed feature that the message sent to the at least one client device comprises at least one condition of exclusion from the sub-group of devices." (Arg./Rem., page 9)
The Examiner respectfully disagrees. Since, Zhao teaches “the method of claim 4, wherein the message comprising an instruction to contact the delegate device, sent to the at least one client device” (see, rejection of claim 4, supra), therefore, Examiner relied on Beattie to teach only the limitation of “at least one condition of exclusion from the sub-group of devices”. Beattie teaches the resource manager can determine whether a clustered group of communication devices is to be modified, for example, to add and/or remove a communication device(s) from the group [¶ 0039]. determined that a change in the respective device characteristics (i.e., at least one condition of exclusion) of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications (e.g., to add or remove a communication device(s) to or from a cluster) [¶ 0124] 
Regarding claim 8, applicant argues that Guo does not discloses "thereby allowing the delegate device to preserve a part of the resources so that it can carry out usual tasks.". …Applicant respectfully submits that the cited portion of Blair does not contain teachings which would have been combined with Gao, and further combined with the teachings of Zhao and Huang, to arrive at the features of dependent Claim 8. (Arg./Rem., page 9)
The Examiner respectfully disagrees. The Examiner relied on Guo to the limitation of “…determining a maximum number of devices that the sub-group of devices can comprise, based on at least one delegation criterion associated with the delegate device…” (see, rejection of claim 8, infra). Examiner relied on Blair only to teach the limitation of “…the delegation criterion corresponding to the service quality criterion, thereby allowing the delegate device to preserve a part of the resources so that it can carry out usual tasks.”. Blair teaches delegation criterion of selecting a master device (i.e., delegate device), if it determines that the master device comprises more processing resources (e.g., processor capability, memory etc.) than any other local endpoints [C.6:L.47-50]. Thus, given the broadest reasonable interpretation, Examiner interprets device comprises more processing resources, as allowing the device to preserve a part of the resources so that it can carry out usual tasks. 
Therefore, Examiner is not persuaded and found that the applied references appears to teach all of the applicant’s claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0331891 (Zhao) in view of US 20108/0227214 (Huang et al.).

Regarding Claim 1, Zhao teaches a method of managing a group of devices, the method being implemented by a main referring server ([⁋⁋ 0008, 0011] teaches method of downloading update file to a group of device by a server) and comprising: defining a sub-group of devices from the group of devices, the sub-group of devices comprising at least two devices from the group of devices, each of the devices of the sub-group of devices having a same value for at least one common configuration parameter, the configuration parameter corresponding to a local configuration parameter of the device ([⁋ 0017], determining the device group to which each terminal belongs based on at least one of the device grouping strategy, or the configuration information of each terminal. [⁋ 0019], determining the device group according to at least one of: the device grouping strategy, a manufacturer of the terminal, a hardware version, a software version [i.e., local configuration parameter], or a location information. [⁋ 0107], When determining the device group each terminal belongs to based on the device grouping strategy and the configuration information of each terminal. Among the terminals, the server can determine that the terminals having identical all types of configuration information are the same group. the server can determine that if at least several types of configuration information are the same, the terminals can be grouped into a same group),
determining a delegate device for implementing at least part of a maintenance operation on at least one device from the sub-group of devices, the delegate device being a device from the sub-group of devices, wherein determining the delegate device comprises determining the delegate device based on a delegation criterion associated with the delegate device, the delegation criterion corresponding to a service quality criterion ([0109], When the server determines the master [i.e. a delegate device] and slave devices in a group of devices, it can determine the classification of master and slave device in each device group based on the classification strategy of master and slave devices and the configuration information of each terminal. [⁋ 0110], selecting a terminal with server capabilities as the master device [⁋ 0111], … selecting the terminal with the best performance and server capabilities as the master device, and other terminals as slave devices. …the terminal with the best performance can be a terminal with good network conditions, CPU performance, bandwidth, or fast response speed [i.e. service quality criterion], etc.);
While, Zhao teaches the master device in each device group receives the update files sent by the server. the master device in the device group provides the update files to the each of the slave devices in the device group to which the master device belongs, after the master device receives the update requests sent by the slave devices [⁋⁋ 0167-0170], however, Zhao does not explicitly teach, but Huang teaches sending, by the main referring server to the delegate device, a message comprising an instruction to transfer, to at least one device from the sub-group of devices distinct from the delegate device, at least one command relating to the maintenance operation ([⁋⁋ 0027-0029], master device receives an upgrade command sent by the industry cloud server for the slave device, master device sends the upgrade command to the corresponding slave device to instruct the corresponding slave device to be upgraded in response to the upgrade command).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao with Huang in order to instruct the master device to transfer a command to the client device to update as taught by Huang, because it would significantly reduce the server load, since the server does not need to send update to a large number of slave devices.

Regarding Claim 4, Zhao teaches the method of claim 1, further comprising sending, by the main referring server to at least one client device of the sub-group of devices distinct from delegate device, a message comprising an instruction to contact the delegate device instead of the main referring server in order to implement the maintenance operation ([⁋ 0114] The server sends the information of the master devices in each device of the group slave devices of this device group. The information of the master devices is employed for the slave devices in each device group to download the update files).

Claim 9 is an independent claim are identical and/or equivalent in scope to independent claim 1 and is therefore rejected for similar reasoning. Zhao further discloses a server configured to manage a group of devices (see para. 0013-0017),  the server comprising a processor and a memory (see para. 0293-0295) as required by the claim 9.

Claims 10 and 11 are rejected under the same rationale of Claim 1 and Claim 9.

Claim 12 is an independent claim are identical and/or equivalent in scope  to independent claim 1 and is therefore rejected for similar reasoning. Zhao further discloses a non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor (see para. 0295) as required by the claim 12.

Claim 14 is rejected under the same rationale of Claim 4.

Claims 5-7  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Huang further in view of US 2018/0035419 (Beattie et al.).

Regarding Claim 5, Zhao in view of Huang do not explicitly teach, however, Beattie teaches the method of claim 4, wherein the message comprising an instruction to contact the delegate device, sent to the at least one client device further comprises at least one condition of exclusion from the sub-group of devices ([⁋ 0039] based at least in part on the results of analyzing information, the resource manager component can determine whether a clustered group of communication devices is to be modified, for example, to add and/or remove a communication device(s) from the group. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications (e.g., to add or remove a communication device(s) to or from a cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Joan and Huang with Beattie in order to add/remove device from a group based on a change in characteristics of devices as taught by Beattie. Because it would ensure the group of devices are similar so that they can update or manage using same process.

Regarding Claim 6, Zhao in view of Huang do not explicitly teach, however, Beattie teaches the method of claim 5, further comprising, by the at least one device from the sub-group of devices: verifying the at least one condition of exclusion for a device from the sub-group of devices, and upon a determination that at least one exclusion condition is satisfied, excluding the device from the sub-group of devices ([⁋ 0039], If the resource manager component determines that the communication device is does not have the data performance characteristics to handle the aggregate communications of the group of communication devices, the resource manager component 118 can determine …whether the communication device 102 or another communication device (e.g., 104, 106, . . . ) of the group is to be removed from the group. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications (e.g., to add or remove a communication device(s) to or from a cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao and Huang with Beattie in order to add/remove device from a group based on a change in characteristics of devices as taught by Beattie. Because it would ensure the group of devices are similar so that they can update or manage using same process.

Regarding Claim 7, Zhao in view of Huang do not explicitly teach, however, Beattie teaches the method of claim 1, further comprising dissolving the sub-group of devices when at least one dissolution condition is satisfied (([⁋ 0039], If the resource manager component determines that the communication device is does not have the data performance characteristics to handle the aggregate communications of the group of communication devices, the resource manager component 118 can determine…whether the group of communication devices is to be dissolved, in accordance with the defined grouping criteria. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications, dissolving a cluster of communication devices). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao and Huang with Beattie in order to dissolve a cluster of devices based on a change in the device characteristics as taught by Beattie. Because it would allow the system to effectively clustering and de-clustering devices based on the characteristics of the devices.

Regarding Claim 15, Zhao in view of Huang do not explicitly teach the method of claim 7, wherein the at least one dissolution condition comprises at least one of: reaching a minimum number of devices belonging to the sub-group of devices; or determining that a configuration parameter corresponding to a hardware version of the device or a software version of the determined delegate device has changed.
However, Beattie teaches the at least one dissolution condition comprises at least one of: determining that a configuration parameter corresponding to a hardware version of the device or a software version of the determined delegate device has changed (([⁋ 0039], If the resource manager component determines that the communication device is does not have the data performance characteristics to handle the aggregate communications of the group of communication devices, the resource manager component can determine…whether the group of communication devices is to be dissolved, in accordance with the defined grouping criteria. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications, dissolving a cluster of communication devices). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao and Huang with Beattie in order to dissolve a cluster of devices based on a change in the device characteristics as taught by Beattie. Because it would allow the system to effectively clustering and de-clustering devices based on the characteristics of the devices.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Huang further in view of US Patent No. 10499221 (Guo et al.) and US Patent No. 8095120 (Blair et al.).

Regarding Claim 8, Zhao in view of Huang do not explicitly teach, however,  Guo teaches the method of claim 1, further comprising determining a maximum number of devices that the sub-group of devices can comprise, based on at least one delegation criterion associated with the delegate device ([C.8:L.28-34], The maximum number of the slave devices served by the communication device is a parameter for limiting the number of slave D2D devices associated with one master D2D device, that is, the number of the slave D2D devices served by the master D2D device should be less than or equal to the maximum number. Thus, given the broadest reasonable interpretation, Examiner considers “device comprises more processing resources” to read on “allowing the device to preserve a part of the resources so that it can carry out usual tasks”.).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao in view of Huang with Guo in order to determine a maximum number of slave devices can be associated with one master device, because it would ensure master device can handle all of the slave devices.
While, Zhao teaches selecting the terminal with the best performance and server capabilities as the master device [⁋ 0111], however, Zhao in view of Huang and Guo do not explicitly teach, but, Blair teaches the delegation criterion corresponding to the service quality criterion, thereby allowing the delegate device to preserve a part of the resources so that it can carry out usual tasks ([C.6:L.47-50] master device selects if it determines that it comprises more processing resources (e.g., processor capability, memory etc.) than any other local endpoints).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao, Huang and Guo with Blair in order to select master device based on determining whether the device have more processing resources than all other devices, because it would ensure master device can handle all of the slave devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448